DETAILED ACTION

This action is responsive to communications filed on January, 04 2019. This action is made Non-Final.
Claims 1-19 are pending in the case. 
Claims 1 and 10 are independent claims.
Claims 1-5, 8-15, and 17-19 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 01/04/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington, US Patent Application Publication no. US 2009/0199091 (“Covington”), and further in view of Lerner et al., US Patent no. US 9,575,960 (“Lerner”).
Claim 1:
	Covington discloses a method of delivering a story on video, comprising:
	providing a story on a continuous video feed wherein words are displayed sequentially and continuously to tell a story without interruption until the story is complete (see Fig. 1A, 2, 3; para. 0007 – displaying scrolling text together with associated graphical images on the display of an electronic device; para. 0013 - the at least one graphical image is a still image or a video image; para. 0021 - display a single line of text from a magazine article discussing astronomy below a related graphical video; para. 0029 - present an article on astronomy from a scientific magazine, together with a video presentation 206 showing the movements of the planets in the solar system; para. 0030 - play 302.);
	linking at least one element of music to in the story (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a 
	linking the appearance of a background image to the at least one of the designated word, the designated sentence or the designated paragraph (see para. 0007 - allows each image to remain viewable so long as text associated with the image is being displayed; para. 0010 - the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed; Text 100 from a scientific textbook is scrolled across the bottom of the computer display 400, while a corresponding scientific diagram 102 is displayed above the text 100. As the text 100 is displayed, corresponding elements in the diagram 102 are highlighted, so as to further clarify the meaning of the presented text; Claim 1 - text and at least one graphical image pertaining to the text … the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed.);
	wherein said at least one element of music is adapted to aid in remembering the at least one of the designated word, the designated sentence or the designated paragraph (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in 
	Covington fails to explicitly disclose linking to at least one of a designated word, a designated sentence, or a designated paragraph.
	Lerner teaches or suggests linking to at least one of a designated word, a designated sentence, or a designated paragraph (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include to at least one of a designated word, a designated sentence, or a designated paragraph for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 

Claim 3:
	Covington further discloses wherein an image appears simultaneously the at least one element of music (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a child to learn to read; Claim 18 - the software is able to cause the electronic device to present audible output in coordination with display of the text.).
of the designated word (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include of the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).


	Covington teaches or suggests a method of delivering a story on video, comprising:
	providing a story on a continuous video feed wherein words are played sequentially and continuously to tell a story without interruption until the story is complete (see Fig. 1A, 2, 3; para. 0007 – displaying scrolling text together with associated graphical images on the display of an electronic device; para. 0013 - the at least one graphical image is a still image or a video image; para. 0021 - display a single line of text from a magazine article discussing astronomy below a related graphical video; para. 0029 - present an article on astronomy from a scientific magazine, together with a video presentation 206 showing the movements of the planets in the solar system; para. 0030 - play 302.);
	linking at least one element of music to at least one of a word, a sentence or a paragraph in the story (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a child to learn to read; Claim 18 - the software is able to cause the electronic device to present audible output in coordination with display of the text.);
wherein said at least one element of music is adapted to aid in remembering the at least one of the designated word, designated sentence or designated paragraph (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a child to learn to read; Claim 18 - the software is able to cause the electronic device to present audible output in coordination with display of the text.).
	Covington fails to explicitly disclose linking a computer to eye tracking hardware; linking a text of a story to eye tracking software; upon a user reading the at least one of the designated word, the designated sentence or designated paragraph, the eye tracking software triggers playing of an associated music element using a text to audio subsystem via an audio output mechanism.
	Lerner teaches or suggests linking at least one element of music to at least one of a designated word, a designated sentence or a designated paragraph in the story; linking a computer to eye tracking hardware; linking a text of a story to eye tracking software; upon a user reading the at least one of the designated word, the designated sentence or designated paragraph, the eye tracking software triggers playing of an associated music element using a text to audio subsystem via an audio output mechanism (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include linking at least one element of music to at least one of a designated word, a designated sentence or a designated paragraph in the story; linking a computer to eye tracking hardware; linking a text of a story to eye tracking software; upon a user reading the at least one of the designated word, the designated sentence or designated paragraph, the eye tracking software triggers playing of an associated music element using a text to audio subsystem via an audio output mechanism for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 

Claim 11:
	Covington further teaches or suggests comprising linking an appearance of a background image to a user reading at least one of the word, the sentence or paragraph (see para. 0007 - allows each image to remain viewable so long as text associated with the image is being displayed; para. 0010 - the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed; Text 100 from a scientific textbook is scrolled across the bottom of the computer display 400, while a corresponding scientific diagram 102 is displayed above the text 100. As the text 100 is displayed, corresponding elements in the diagram 102 are highlighted, so as to further clarify the meaning of the presented text; Claim 1 - text and at least one graphical image pertaining to the text … the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed.).
Lerner further teaches or suggests to a user reading at least one of the designated word, the designated sentence or designated paragraph (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include to a user reading at least one of the designated word, the designated sentence or designated paragraph for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).

Claim 13:
	Covington further teaches or suggests wherein an image of the word appears simultaneously the at least one element of music (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a 
Lerner further teaches or suggests the designated word  (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include the designated word  for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington, Lerner, and further in view of Spata, US Patent Application Publication no. US 2012/0042766 (“Spata”).
Claim 2:
	Covington further teaches or suggests is synchronized to be played with a word as the word is read by a user on the video screen (see Covington para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 
Lerner further teaches or suggests is synchronized to be played with a designated word as the designated word is read by a user on the video screen (see Lerner col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include is synchronized to be played with a designated word as the designated word is read by a user on the video screen for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 
	Covington fails to explicitly disclose wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen.
	Spata teaches or suggests wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen (see Fig. 3; para. 0004 - component of a performance content and a sound signal corresponding to the performance content; para. 0020 - chord 340 produces a desired sound. The fret diagram 335 may be placed at an appropriate location corresponding to a particular beat 320 within a measure 310 to indicate where the chord 340 is played. The chord 340 may be placed at any beat within the measure 310. chord designation 345 (e.g., Dma}' GmaJ• as shown in FIG. 3, may appear, for example in the measure 310 at the same corresponding time location as the fret diagram 335; para. 0022 - micro-progress bar 300 may also be provided with lyrics 350 and other notations.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen for the purpose of efficiently accelerating music related learning processes using an enhanced visual display with coordinated sound and performance content, as taught by Spata (para. 2, 4). 

Claim 12:
	Covington further teaches or suggests is synchronized to be played with a word as the word is read by a user on the video screen (see Covington para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly 
Covington fails to explicitly disclose wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen.
Lerner further teaches or suggests is synchronized to be played with a designated word as the designated word is read by a user on the video screen (see Lerner col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played).
is synchronized to be played with a designated word as the designated word is read by a user on the video screen for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 
	Spata teaches or suggests wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen (see Fig. 3; para. 0004 - component of a performance content and a sound signal corresponding to the performance content; para. 0020 - chord 340 produces a desired sound. The fret diagram 335 may be placed at an appropriate location corresponding to a particular beat 320 within a measure 310 to indicate where the chord 340 is played. The chord 340 may be placed at any beat within the measure 310. chord designation 345 (e.g., Dma}' GmaJ• as shown in FIG. 3, may appear, for example in the measure 310 at the same corresponding time location as the fret diagram 335; para. 0022 - micro-progress bar 300 may also be provided with lyrics 350 and other notations.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein the at least one element of music comprises a chord, wherein only one chord per measure is played, wherein the chord is synchronized to be played with a designated word as the designated word is read by a user on the video screen for the purpose of efficiently accelerating music related learning processes using an enhanced visual display with coordinated sound and performance content, as taught by Spata (para. 2, 4). 







Claims 4, 5, 8, 9, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington, in view of Lerner, and further in view of Goll et al., US Patent Application Publication no. US 2015/0254999 (“Goll”).
Claim 4:
	Covington further teaches or suggests wherein the at least one element of music is occurring simultaneously with the appearance of the word (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a 
	Covington fails to explicitly disclose element of music is a change of instrument occurring with the designated word.
	Lerner further teaches or suggests the designated word (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).
	Goll teaches or suggests element of music is a change of instrument occurring with the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different note) of the virtual musical instrument to view an image associated with the vocabulary word being displayed on the learning tool.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include element of music is a change of instrument occurring with the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035). 


	Covington further teaches or suggests wherein the at least one element of music simultaneously with the appearance of the word (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a child to learn to read; Claim 18 - the software is able to cause the electronic device to present audible output in coordination with display of the text.).
	Covington fails to explicitly disclose wherein the at least one element of music is a change of key occurring simultaneously with the designated word.
Lerner further teaches or suggests the designated word (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).
	Goll teaches or suggests wherein the at least one element of music is a change of key occurring simultaneously with the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein the at least one element of music is a change of key occurring simultaneously with the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035). 

Claim 8:
Covington further teaches or suggests wherein are played upon appearance of a word (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a child to learn to read; Claim 18 - the software is able to 
	Covington fails to explicitly disclose wherein a designated combination of a plurality of instruments and a plurality of notes are played upon the designated word.
Lerner further teaches or suggests the designated word (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).
	Goll teaches or suggests wherein a designated combination of a plurality of instruments and a plurality of notes are played upon the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different note) of the virtual musical instrument to view an image associated with the vocabulary word being displayed on the learning tool.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein a designated combination of a plurality of instruments and a plurality of notes are played upon the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035).

Claim 9:
is played upon the appearance of a same word throughout the story (see Lerner col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include is played upon the appearance of a same word throughout the story for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 
	Goll teaches or suggests wherein a same melody is played upon a same word throughout the story (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein a same melody is played upon a same word throughout the story for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035).

Claim 14:
	Covington further teaches or suggests wherein the at least one element of music is occurring simultaneously with the appearance of the word (see para. 0008 - present music or other audible material that enhances the impact of the text; present the text audibly together with the visual display of the text. These features can enhance the use of the invention as a teaching aid for helping both children and adults to learn to read more quickly; para. 0016 - present audible output in coordination with display of the text; para. 0016 – music coordinated with the text and tending to enhance the effectiveness of the text; para. 0028 - music that … can be coordinated with the reading materials so as to enhance their effectiveness … vocal recitation of the words being presented on the display 106, for example to help a user to learn to read or as an aid in learning a second language; 0030 - audibly present the text as it is scrolled across the screen, thereby further helping a 
	Covington fails to explicitly disclose element of music is a change of instrument occurring with the designated word.
Lerner further teaches or suggests the designated word (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).
	Goll teaches or suggests element of music is a change of instrument occurring with the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different note) of the virtual musical instrument to view an image associated with the vocabulary word being displayed on the learning tool.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include element of music is a change of instrument occurring with the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035). 


Lerner further teaches or suggests wherein the at least one element of music occurring simultaneously with a user reading the designated word  (see col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include is played upon the appearance of a same word throughout the story for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 
	Goll teaches or suggests wherein the at least one element of music is a change of key occurring simultaneously with the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein the at least one element of music is a change of key occurring simultaneously with the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035). 

Claim 17:
Lerner further teaches or suggests are played upon the user reading the designated word (see Lerner col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include are played upon the user reading the designated word for the purpose 
	Goll teaches or suggests wherein a designated combination of a plurality of instruments and a plurality of notes are played upon the designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different note) of the virtual musical instrument to view an image associated with the vocabulary word being displayed on the learning tool.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include wherein a designated combination of a plurality of instruments and a plurality of notes are played upon the designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035).

Claim 18:
Lerner further teaches or suggests upon the user reading a designated word throughout the story (see Lerner col. 4, lines 19-39 - at least one camera 106 on the 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include are played upon the user reading the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3). 
	Goll teaches or suggests wherein a same melody is played upon a designated word (see para. 0035 - vocabulary user interface module 116 presents the user with one of a plurality of learning tools that utilize various contextual vocabulary features to assist users to learn vocabulary words. the construct of music is utilized to allow the user to interact with virtual musical instruments to virtually play keys and chords that are tied to certain musical tunes, sounds, and images to stimulate the user's curiosity and interest in learning certain vocabulary words; para. 0036 - user can play one octave (input a note) of a virtual musical instrument to view a different learning tool showing a new vocabulary word. Additionally, the user can play a different octave (input a different note) of the virtual musical instrument to view an image associated with the vocabulary word being displayed on the learning tool.).
wherein a same melody is played upon a designated word for the purpose of efficiently stimulating a user for better learning using musical instruments and notes associated with certain vocabulary words, as taught by Goll (para. 0035).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington, in view of Lerner, and further in view of Gleissner et al., US Patent Application Publication no. US 2005/0010952 (“Gleissner”).
Claim 19:
	Covington further teaches or suggests comprising linking appearance of a background image to the at least one of the word, sentence or the paragraph (see para. 0007 - allows each image to remain viewable so long as text associated with the image is being displayed; para. 0010 - the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed; Text 100 from a scientific textbook is scrolled across the bottom of the computer display 400, while a corresponding scientific diagram 102 is displayed above the text 100. As the text 100 is displayed, corresponding elements in the diagram 102 are highlighted, so as to further clarify the meaning of the presented text; Claim 1 - text and at least one graphical image pertaining to the text … the at least one graphical image being displayed while text pertaining thereto is simultaneously being displayed.).
	Covington explicitly fails to disclose along with a change in color of the designated word, designated sentence or the designated.
linking to the designated word, designated sentence, or the designated paragraph (see col. 3, lines 7-10 - auditory supplements/enhancements (e.g., background music, sound effects, etc.) in attempt to improve the overall user experience with respect to reading the electronic document; col. 4, lines 19-39 - at least one camera 106 on the computing device 102 can be utilized in determining the location of where the user 108 is reading. if an audio clip is to be played for a word(s) located at the bottom right corner of the page (e.g., at the end portion of the page), then the audio clip can be played when the gaze of the user 108 reaches that bottom 35 right corner location. As such, the audio corresponding to the word(s) can be played at the appropriate time (e.g., when the location of where the user is reading as determined by his/her gaze is at or close in proximity to the word(s) for which the corresponding audio is to be played; Claim 1 – detecting gaze direction of a user of the computing device, the gaze direction being relative to the display of the computing device determining an estimated location on the display that corresponds to the gaze direction; determining that the estimated location is within a threshold distance from the specific location of the one or more words; and playing the audio file with a volume based at least in part upon the semantic meaning of the one or more words and determining that the estimated location is within the threshold distance from the specific location of the one or more words.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include the designated word for the purpose of efficiently enhancing media interaction using tracking hardware and software, as taught by Lerner (col. 1, 2, 3).
linking appearance of a background image to the at least one of the designated word, the designated sentence or the designated paragraph along with a change in color of the designated word, designated sentence or the designated (see Fig. 2A, 2B; para 0025 - software associates companion file 131 with the audio and/or video content during playback to augment the playback of audio and/or video content. The player software interface may include a window or viewing area 201 for displaying additional content such as the lyrics or words of an audio track. Words may be highlighted as they are spoken. Highlighting of words is deemed to include any visual mechanism to accent a part of the word text or viewing area surrounding the text. This may include, e.g., changing the color in a current word or background, underlining as words are spoken, shadowing as words are spoken, balding the word being spoken, or similar techniques. Highlighting may be accompanied by a pointer 211 to the current word; para. 0026 - content may include without limitation any or all of an index of words spoken in the audio and/or video content in association with the frames or timepoints at which spoken; para. 0028 - the text of the words with the points in the segment of the audio and/or video content where they are spoken.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Covington, to include linking appearance of a background image to the at least one of the designated word, the designated sentence or the designated paragraph along with a change in color of the designated word, designated sentence or the designated for the purpose of efficiently enhancing media interaction using augmented features and additional content that assist in language learning, as taught by Gleissner (para. 0018).

Allowable Subject Matter
Claims 6, 7, and 16 are allowable in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176